Title: From John Adams to Francis Dana, 30 August 1780
From: Adams, John
To: Dana, Francis


     
      Dear Sir
      Amsterdam Aug 30. 1780
     
     I have received yours of 19. I have your Form of the Constitution and Some News Papers, none later than those you have. These I shall send by the first private opportunity. I forwarded your Letters by the last Post or two. The Constitution will probably be accepted, at least that is the opinion of all the Americans here.
     Last night I had an Account of Mr. Stephens’s Letter to Lloyds Coffee house. I hope the French and Spanish Fleet have taken them all. This will be somewhat of very clever, if the French and Spanish Men of War should make the important discovery that it is in their Power, and that it is worth while to take British Merchant Men, as they have proved to the World that they can fight and maneuvre as well as the English, this War would last but a very little while.
     I Spend my Time very agreably here, and in very good Company: and find So much good will to our cause and country, that I cannot but regret, that Mr. L is not here. I wish Congress had a Minister, at the Hague, at Petersbourg, Copenhagen and Stockholm.
     With much affection yours
    